Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on June 3, 2022.
	Claims 1-20 and 23 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on April 11, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 2 and 8 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The amendments to the claims have addressed the rejections.  Accordingly, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1, 5-12, and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Pollock, US Patent Publication No. 2019/0034199 in view of Kumar et al. US Patent Publication No. 2019/0068438, Bagarolo et al. US Patent Publication No. 2018/0349121, and Chou et al. US Patent No. 9,577,916.
Applicant’s arguments, see pages 9-10 in the Remarks, filed April 11, 2022, with respect to the rejection(s) of claims 1, 5-12, and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claims 13, 16-19 were rejected under 35 U.S.C. 103 as being unpatentable over Pollock, US Patent Publication No. 2019/0034199 (“Pollock”) in view of Kumar et al. US Patent Publication No. 2019/0068438 (“Kumar”), Bagarolo et al. US Patent Publication No. 2018/0349121 (“Bagarolo”), and Palladino et al. US Patent Publication No. 2013/0132584 (“Palladino”).
Applicant submitted that the cited references do not disclose or event suggest, “the cited references do not disclose or even suggest “wherein the node parses API requests and responses in between the plurality of APIs and extracts current data and executes an auto-documentation program function, wherein the auto-documentation program function is configured to generate auto-documentation in response to a transaction that includes the request and the response.”
The examiner respectfully disagrees.  Pollock describes system 100 comprising API gateway 110 that receives API requests and relays responses to the API request (para. [0021]).  System 100 comprises analyzer 120 (para. [0020]) that collects API interaction such as the request or response.  The analyzer 120 collects various information such as hostname, method, parameters from the request, and further collects response code, response message, from the response (para. [0023]), which teaches “wherein the node parses API requests and responses and extracts current data.”  The analyzer 120 generates API documentation from the request and response data (para. [0025],[0033]).  Pollock teaches, “executes an auto-documentation program function, wherein the auto-documentation program function is configured to generate auto-documentation in response to a transaction that includes the request and the response.”
	Pollock does not expressly teach that system 100 receives communications between APIs that operate a microservice application.  Kumar is further applied, wherein Kumar teaches cloud exchange 100 comprising APIs and API gateway, wherein the exchange 100 receives communications between APIs (para. [0047] applications 130… invoke APIs 114 of interconnection platform 103.  para. [0048] applications 130 may interact with API gateway.  applications 130 may send a request directed to any endpoints 116 of APIs 114).  Therefore, Kumar teaches requests and responses between APIs received by the node.  Kumar further teaches cloud exchange service providing API services that includes microservices (para. [0297],[0301]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock, US Patent Publication No. 2019/0034199 (“Pollock”) in view of Kumar et al. US Patent Publication No. 2019/0068438 (“Kumar”), Bagarolo et al. US Patent Publication No. 2018/0349121 (“Bagarolo”), and Palladino et al. US Patent Publication No. 2013/0132584 (“Palladino”).

Regarding claim 13, Pollock teaches a system comprising: 
a processor operated node architecturally positioned to receive communications from an application program interface (API) (para. [0027] backend API may invoke portions of a backend system to carry out operations to service the API request.  para. [0029] client 102 makes a call, API request.  API gateway receives an API request from the client, services the API request based on a backend API), wherein the node parses API requests and responses and extracts current data and executes an auto-documentation program function, wherein the auto-documentation program function is configured to generate auto-documentation in response to a transaction that includes the request and the response, the auto-documentation based on the transaction (para. [0028] process the API request, e.g. determining request data and/or response data, automatically produces API documentation para. [0032] determine the interaction data.  para. [0033] based on the request data and the response data, generates API documentation.  claim 19.  determine request parameter, response parameter).
Pollock does not teach the node architecturally positioned to receive proxied communications between a plurality of application program interfaces (APIs) that operate a microservices application
Pollock does not teach a memory architecturally separate from the microservices application, the memory including a program code library configured to execute functionalities common to execution of the plurality of APIs on the node in communication with the memory.
Kumar discloses a node architecturally positioned to communicate between a plurality of application program interfaces (APIs) that operate a microservices application (fig. 1A. platform 103 comprising APIs, API gateway 112, engine 118.  para. [0047] applications 130… invoke APIs 114 of interconnection platform 103.  para. [0048] applications 130 may interact with API gateway.  applications 130 may send a request directed to any endpoints 116 of APIs 114.  API gateway 112 may send a response to the requesting application.  para. [0297] cloud exchange API services, services 409 may itself present a bundle of microservices.  para. [0301] invoking various microservices of API services layer 420).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Kumar’s disclosure so as to route requests and responses between APIs and provide APIs organized in a microservices application architecture.  One of ordinary skill in the art would have been motivated to do so for benefits such as improved scalability, performance efficiency, and low down-time feature upgrades (para. [0066]).
Bagarolo discloses transmitting proxied communication including a request and response between APIs that operate a microservices application (para. [0014] each micro service may be made available for use by other micro services.  para. [0017] inter micro service communication involve… exchange of requests using API.  para. [0051] micro services interact with each other, each micro service may be deployed in a different virtual machine.  Note: The communications must be sent by software/hardware, i.e. interface, on behalf of the micro services, in particular if deployed in a virtual machine, and thus are considered as proxied).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pollock and Kumar with Bagarolo’s disclosure of enabling microservices to communicate with each other via API such that the API gateway is configured to communicate proxied communications between the microservices.  One of ordinary skill in the art would have been motivated to do so in order to have enabled services to be split into smaller components and enabled cooperation of microservices to provide a service.
Palladino discloses a memory architecturally separate from an application, the memory including a program code library configured to execute functionalities common to execution of the plurality of APIs on the node in communication with the memory (para. [0037] add various add-ons to existing API infrastructure. billing add-on… for premium APIs. para. [0077] add-on works during the lifecycle of an API request.  para. [0078] authentication.  para. [0085] add-on may include billing add-on, analytics, authentication add-on.  format transformation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Palladino’s disclosure of memory architecturally separate from an application and including the program code library.  One of ordinary skill in the art would have been motivated to do so for similar benefits of providing additional functionality to existing APIs without additional coding.

Regarding claim 16, Pollock in view of Kumar, Bagarolo, and Palladino teach the system of claim 13, wherein the functionalities common to execution of the plurality of APIs comprise any of: authentication; logging; caching; transformations; rate-limiting; or any combination thereof (Palladino: para. [0078] authentication.  para. [0085] authentication add-on.  format transformation).

Regarding claim 17, Pollock in view of Kumar, Bagarolo, and Palladino teach the system of claim 13, wherein the functionalities common to execution of the plurality of APIs includes a first program function and a second program function (Palladino: para. [0037] add various add-ons to existing API infrastructure. billing add-on. para. [0078] authentication.  para. [0085] add-on may include billing add-on, analytics, authentication add-on.  format transformation).

Regarding claim 18, Pollock does not teach the system of claim 17, the node further comprising: an administration API programmed to configure and install the first and second program functions, and further programmed to provision the API.
Palladino teaches an administration API programmed to configure and install the first and second program functions, and further programmed to provision the API (Palladino: para. [0108] homepage 1300 includes an add API button, allows a user to add an API for distribution.  para. [0109] activities related to user, publishing an API or updating an API.  Fig. 17-18. para. [0115] API profile administrator page 1700 for API developers.  information related to the API, add and/or modify information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Palladino’s disclosure of providing an administration API.  One of ordinary skill in the art would have been motivated to do so for similar benefits of providing additional functionality to existing APIs without additional coding.

Regarding claim 19, Pollock in view of Kumar, Bagarolo, and Palladino teach the system of claim 17, wherein the plurality of APIs cannot perform the first or second program functions without code from the program code library on a proxy server (Palladino: para. [0065] add-on is typically a piece of code that connects a proxy with a third-party service or extend proxy functionalities.  para. [0078] proxy triggers one or more events that activate the installed add-ons.  Note: If the code does not exist, then the API cannot perform the function).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock in view of Kumar, Bagarolo, Palladino, and Sundarrajan et al. US Patent Publication No. 2010/0241846 (“Sundarrajan”).

Regarding claim 14, Pollock in view of Kumar, Bagarolo, and Palladino teach the system of claim 13, wherein the node further comprises: a gateway that receives client requests, executes the program code library, and a data store that stores the program code library (Pollock: see fig. 1A, system 100 comprising API gateway.  Palladino: see fig. 2.  management server 141. para. [0069] proxy… provide communications between API server and clients.  para. [0068] forwards the request to the appropriate API server.  para. [0069] plurality of client libraries).  Pollock and Palladino do not teach that the node comprises a node that performs load balancing.
	Sundarrajan discloses a gateway node that performs load balancing (para. [0022] gateway can perform local network load balancing, global service load balancing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pollock and Palladino with Sundarrajan’s disclosure of a gateway that performs load balancing.  One of ordinary skill in the art would have been motivated to do so in order to have provided load management and prevent a single server from being overloaded. 

Regarding claim 15, Pollock in view of Kumar, Bagarolo, and Palladino teach the system of claim 14, the node further comprising: a gateway storage that stores portions or all of the functionalities common to execution of the plurality of APIs (Palladino: para. [0037] add various add-ons to existing API infrastructure. para. [0077] add-on works during the lifecycle of an API request.  para. [0085] add-on may include billing add-on, analytics, authentication add-on.  format transformation).  Palladino does not teach that the gateway storage is a cache and improves execution time over accessing the auto-documentation program function via the data store.
Sundarrajan discloses a gateway node comprising a gateway cache (para. [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pollock by implementing a gateway cache as disclosed by Sundarrajan and for the functionalities as disclosed by Palladino to be stored in the gateway cache.  One of ordinary skill in the art would have been motivated to do so in order to have prevented additional work by another resource (para. [0022]) and to have reduced any delays from retrieving data from another source. 

Allowable Subject Matter
Claims 1-12, 20, and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Pollock US Patent Publication No. 2019/0034199 teaches a system for securing, managing, and extending functionalities of Application Programming Interfaces (APIs) in an architecture, the system comprising: a plurality of APIs (para. [0021],[0022] APIs); a processor communicatively coupled to the plurality of APIs, wherein the processor is configured to (claim 19. processor configured to receive API interaction, generate documentation): receive an incoming request directed to a second API of the plurality of APIs (para. [0028] client 102 makes a call, such as making an API request.  para. [0030] forward the call for processing); receive a response from the second API, (para. [0032] response.  claim 9. receive API response to the API request); parse the request and the response and extract current data (para. [0032] determine the interaction data.  claim 19.  determine request parameter, response parameter); in response to a transaction that includes the request and the response, execute an auto-documentation function, wherein the auto- documentation function is configured to generate documentation based on the current data (para. [0028] process the API request, e.g. determining request data and/or response data, automatically produces API documentation.  para. [0033] based on the request data and the response data, generates API documentation); and a data store configured to store the control plane and the documentation (para. [0073] memory).
Cao et al. US Patent No. 10,827,020 discloses a plurality of APIs organized in a microservices application architecture that comprises a microservices application; and a processor operated control plane communicatively coupled to the plurality of APIs via data plane proxies, wherein the control plane is configured is configured to receive proxied communications, proxied communication relayed to the control plane via a first data plane proxy associated with the first API (col. 1, lines 60-67.  microservices may communicate with each other via… APIs.  col. 2, line 61-col. 3, line 16.  sidecar proxies 150-158.  communications between service mesh 130 and microservices instances 160-168, communications between microservice instances.  a communication may be monitored and collected by any of sidecar proxies 150-158 at control plane 120).
Pilkington et al. US Patent Publication No. 2020/0162380 discloses a system comprising a microservices architecture, control plane, and data plane proxies, wherein the data plane proxies provide communications between the microservices, and the control plane configures the proxies to route traffic (para. [0100] data plane represented logically by microservices 501 and 502, and associated Envoy sidecar proxies P.  proxies mediate and control all network communication between the microservices.  logical control plane manages and configures the proxies to route traffic).
Bagarolo et al. US Patent Publication No. 2018/0349121 discloses transmitting a request from a first API directed to a second API; and receiving a response from the second API, wherein the APIs are within a microservices architecture (para. [0014] each micro service may be made available for use by other micro services.  para. [0017] inter micro service communication involve… exchange of requests using API.  para. [0035] communication between micro services MSA-MSC may for example be done via an API.  para. [0051] micro services interact with each other, each micro service may be deployed in a different virtual machine). 
Kumar et al. US Patent Publication No. 2019/0068438 teaches a system comprising a plurality of APIs organized into a microservices application architecture (para. [0297] services 409, microservices.  para. [0301] microservices.  para. [0301] routes API calls to endpoints… invoking various microservices API service layer.  para. [0337] microservice services for implement cloud exchange services); and a processor configured to: receive a request from a first API of the plurality of APIs directed to a second API of the plurality of APIs; and receive a response from the second API of the plurality of APIs (fig. 1A. platform 103 comprising APIs, API gateway 112, engine 118. applications 130 may interact with API gateway 112, send a request directed to any of the endpoints of APIs 114.  API gateway 112 may send a response to the requesting application.  para. [0038] buyer APIs.  para. [0039] seller APIs.  para. [0047] applications 130 developed and deployed by CSPs 110, NSPs 106, and customers 108.  para. [0048] applications 130 may send a request directed to any of endpoints 116 of APIs 114. para. [0066] responses to requests received via APIs 114).
Chou et al. US Patent No. 9,577,916 discloses a plugin for providing customized functions (col. 7, lines 10-43).
However, the prior art of record does not teach in whole or make obvious: a system for securing, managing, and extending functionalities of Application Programming Interfaces (APIs) in a microservices architecture that comprises a microservice application, the system comprising: a plurality of APIs organized into a microservices application architecture a processor operated control plane communicatively coupled to the plurality of APIs via data plane proxies, wherein the control plane is configured to: receive an incoming proxied request from a first API of the plurality of APIs directed to a second API of the plurality of APIs, the proxied request relayed to the control plane via a first data plane proxy associated with the first API; receive a proxied response from the second API, the proxied response relayed to the control plane via a second data plane proxy associated with the second API; parse the proxied request and the proxied response and extract current data; in response to a transaction that includes the request and the response, execute an auto-documentation plugin, wherein the auto- documentation plugin is configured to generate documentation based on the current data; and a data store configured to store the control plane and the documentation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445